DETAILED ACTION

Status of Claims
This action is in reply to amendments and arguments filed November 26, 2021. Applicant cancelled claims 1-20. New claims 21-31 are pending and have been examined.
 
Response to Arguments
Claim Objections: Objection of claims 1, 6-8, 10-11, 16-18, and 20 is withdrawn due to cancellation of the claims.
Claim Interpretation: Claim interpretation of claims 1, 2, 4, 6, 7, 11, and 12 is withdrawn due to cancellation of the claims.
112(a): Rejection of claims 11, 12, 14, 16, and 17 under 35 USC 112(a) is withdrawn due to cancellation of the claims.
101: Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that the new claims include eligible subject matter. Applicant’s arguments are moot in light of cancellation of the previously examined claims and necessity to reconsider the new claims under 35 USC 101.
As such, an updated 101 rejection is provided below that addresses the new claims.
103: Applicant’s arguments have been fully considered but are not persuasive.

As such, an updated 103 rejection is provided below that addresses the new claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case claims 21-31 are directed to a process.

Claim 21 is directed to the abstract idea of block chain based funds transfer between digital wallets which is grouped under commercial or legal interactions subgrouping of organizing human activity in prong one of step 2A. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 21 recites “receiving … a blockchain check ("BC check") request from a first network participant, the BC check request indicating an intended recipient of a BC check and an amount of funds”, “generating … after a determination that transferrable funds in excess of the indicated amount of funds are accessible through the bank account”, “transmitting, after generating [the BC check] 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “server”, “block chain check”, “first network participant”, “second network participant”, “a digital wallet associated with the first network participant”, “digital wallet associated with the second network participant”, “digital wallet associated with the third participant”, “third network participant” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of block chain based funds transfer.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of block chain based funds transfer using computer technology (e.g.: the server, see specification as filed ¶ [0046], [0140]). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h))

Hence claims 21 are not patent eligible.

As per dependent claims 22-31, the dependent claims do not recite any additional elements. As such, for reasons shown above regarding parent claim21 and due the their dependency on the rejected parent claims, claims 22-31 are similarly not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190228393 A1 (Hu) in view of US 20190228391 A1 (Hu 2).

As per claim 21, Hu teaches,
receiving, at a server (¶ [0055] “a third-party payment platform”), a blockchain check ("BC check") request (¶ [0007] “fund flow request”) from a first network participant (¶ [0007] “first member”), the BC check request indicating an intended recipient of a BC check (¶ [0007] “a second member”) and an amount of funds (¶ [0007] “a specific amount””, wherein the intended recipient is a second network participant (¶ [0007] “a second member”) and wherein the amount of funds includes one or more of an amount of digital currency and an amount of fiat currency (¶ [0061] “100 yuan”),
generating, at a digital wallet associated with the first network participant, after a determination that transferrable funds in excess of the indicated amount of funds are accessible through the bank account of the first network participant (FIG. 3, item 302, ¶ [0062]), the BC check based on the BC check request (¶ [0057] “a remittance contract”),
transmitting, after generating the BC check (¶ [0057]) and in response to a request from the first network participant, the BC check from the digital wallet associated with the first network participant to a digital wallet associated with the second network participant (FIG. 3, item 308, ¶ [0090] “remittance contract operation”),

Hu does not explicitly teach, however, Hu 2 teaches,
reconfiguring, at the digital wallet associated with the first network participant and in response to a request (¶ [0081] “the remittance route”) from the second network 
transmitting, after reconfiguring the BC check and in response to a request from the second network participant (¶ [0081] “the remittance route”), the BC check from the digital wallet associated with the second network participant (¶ [0081] “anchor points on the blockchain”) to a digital wallet associated with the third network participant (¶ [0081] “wallet 2”),
transmitting the BC check (¶ [0082] “the remittance”), from the digital wallet associated with the third network participant (¶ [0082] “wallet 2”), to the financial institution associated with the first network participant (¶ [0082] “anchor point”, ¶ [0083] “anchor point 1 to anchor point 3 by members such as banks 1 to 3”),
transferring, from the financial institution associated with the first network participant and upon request from the third network participant to cash the BC check at the financial institution associated with the first network participant (¶ [0082] “the remittance is transferred”), the amount of fiat currency and/or digital currency corresponding to the amount of funds designated by the BC check from the first network participant's bank account at the financial institution associated with the first network participant to the third network participant's bank account at the financial institution associated with the third network participant (¶ [0110] “the RMB 100 is successively transferred among Bank 1, Bank 2, and wallet 2”), wherein the financial institution associated with the first network participant and the third network participant are 
It would have been obvious before the effective file date to employ an intermediate entity during funds transfer of Hu 2 in Hu. The motivation would be to improve transaction security through an escrow entity.

As per claim 31, Hu teaches,
wherein the BC checks are configured to be programmable to impose criteria-specific limitations on the use of such BC checks (¶ [0057] “constrained by remittance contract”).

Claims 25, 27, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Hu 2 in further view of US 20170132615 A1 (Castinado).

As per claim 25, combination of Hu and Hu 2 teach all the limitations of claim 21. 
Combination of Hu and Hu 2 do not explicitly teach, however Castinado teaches,
transmitting deposit bank account information of the recipient network recipient to the financial institution associated with the first network participant (¶ [0003]).
It would have been obvious before the effective file date to employ account information verification of Castinado in Hu. The motivation would be to improve transaction security through account information verification.

As per claim 27, combination of Hu and Hu 2 teach all the limitations of claim 21.

performing an authorization operation, wherein the authorization operation includes an evaluation of at least one of: a handwriting sample, a handwritten signature, a digital signature, and a biometric measurement (¶ [0061] “authenticate his/her identity using … a biometric identifier”).
It would have been obvious before the effective file date to employ account information verification of Castinado in Hu. The motivation would be to improve transaction security through account information verification.

As per claim 28, combination of Hu and Hu 2 teach all the limitations of claim 21.
Combination of Hu and Hu 2 do not explicitly teach, however Castinado teaches,
stopping, prior to being cashed out and upon request by one or more of the first network participant via the first network participant's node and the financial institution associated with the first network participant via the financial institution's node, the BC check from being cashed (¶ [0119] “cancelling the transfer”),
wherein stopping the BC check disables the BC check (¶ [0049] “the payment may be canceled”).
It would have been obvious before the effective file date to employ account information verification of Castinado in Hu. The motivation would be to improve transaction security through account information verification.

As per claim 29, combination of Hu and Hu 2 teach all the limtiations of claim 21.
Combination of Hu and Hu 2 do not explicitly teach, however, Castinado teaches,


Claims 22-24 are rejected under Hu in view of Hu 2 in further view of US 20190114626 A1 (Pogorelik).

As per claim 22, combination of Hu and Hu 2 teach all the limitations of claim 20. 
Combination of Hu and Hu 2 do not explicitly teach, however, Pogorelik teaches,
locking, upon generating the BC check, the indicated amount of funds, wherein locking imposes usability restrictions on one or more of: (i) the digital currency in the first network participant's bank account that correspond to the amount of funds designated by the BC check, and (ii) fiat funds in the first network participant's bank account that correspond to the amount of funds designated by the BC check (¶ [0061]),
It would have been obvious before the effective file date to employ a funds lock mechanism of Pogorelik in Hu. The motivation would be to improve transaction reliability through funds resource allocation.

As per claim 23, combination of Hu, Hu 2, and Pogorelik teach all the limitations of claim 21. 
Pogorelik also teaches,
determining a time at which the BC check expires (¶ [0053]),

unlocking the indicated amount of funds (¶ [0053]).
It would have been obvious before the effective file date to employ a funds lock mechanism of Pogorelik in Hu. The motivation would be to improve transaction reliability through funds resource allocation.

As per claim 24, combination of Hu, Hu 2, and Pogorelik teach all the limitations of claim 21. Pogorelik also teaches, 
wherein locking the funds restricts the transferability of the funds until the BC check is cashed or terminated (¶ [0061]).
It would have been obvious before the effective file date to employ a funds lock mechanism of Pogorelik in Hu. The motivation would be to improve transaction reliability through funds resource allocation.

Claim 26 is rejected under 35 U.S.C. 103 over Hu in view of Hu 2 in further view of US 20190147505 A1 (Blass).

As per claim 26, combination of Hu and Hu 2 teach all the limitations of claim 26.
Combination of Hu and Hu 2 do not explicitly teach, however, Blass teaches,
authenticating the first network participant and the recipient network participant without requiring authentication of the first network participant and the recipient network participant by the financial institution associated with the recipient network participant (¶ [0015]).


Claim 30 is rejected under Hu in view of Hu 2 in further view of US 20150324789 A1 (Dvorak).

As per claim 30, Hu teaches,
signing the BC check using a biometric scan (¶ [0021] “swipe your finger to confirm a transaction”).
It would have been obvious before the effective file date to employ biometric authentication of Dvorak in Hu. The motivation would be to improve transaction security.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.